    Case 2:20-cr-00075-Z-BR Document 45 Filed 02/18/21                 Page 1 of 1 PageID 203



                           IN THE LINITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF TEXAS
                                       AMARILLO DIVISION

LINITED STATES OF AMERICA                           $
                                                    $
    Plaintiff,                                      $
                                                    $
V                                                   $                2:20-CR-75-Z-BR-(1)
                                                    $
ZACHARY MABRY                                       $
                                                    $
    Defendant.                                      $


                   ORDER ADOPTING REPORT AND RECOMMENDATION
                           CONCERNING PLEA OF GUILTY

           On February 3, 2021, the United States Magistrate Judge issued a Report                and

    Recommendation Concerning Plea      of Guilty ("Report and Recommendation") in the         above

    referenced cause. Defendant Zachary Mabry           filed no    objections    to the Report   and

    Recommendation within the fourteen-day period set forth in 28 LJ.S.C. $ 636(b)(l). The Court

    independently examined all relevant matters of record in the above referenced cause-including

    the elements of the offense, Factual Resume, Plea Agreement, and Plea Agreement     Supplement-

    and thereby determined that the Report and Recommendation is correct. Therefore, the Report and

    Recommendation is hereby ADOPTED by the United States District Court. Accordingly, the Court

    hereby FINDS that the guilty plea of Defendant Zachary Mabry was knowingly and voluntarily

    entered; ACCEPTS the guilty plea of Defendant Zachary Mabry; and ADJUDGES Defendant

    Zachary   Mabryguiltyof CountOneinviolationof 18U.S.C.        $ 2250(a).   Sentencewillbeimposed

    in accordance with the Court's sentencing scheduling order.


           SO ORDERED, February        16 ,2021.


                                                        MA         WJ    CSMARYK
                                                                   STATES DISTRICT.TUDGE
